Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Mr. Randy Micheletti on 08/24/2022.
The application has been amended as follows: 
1. In claim 21, line 12, after "concentration" delete "within 5%" and insert “of at least 95%”.
2. In claim 27, line 12, after "concentration" delete "within 5%" and insert “of at least 95%”.
3. In claim 33, line 12, after "concentration" delete "within 5%" and insert “of at least 95%”.
4. In claim 31, line 1, replace “The pharmaceutical product of Claim 30” with “The pharmaceutical product of claim 27”.
5. In claim 32, line 1, replace “The pharmaceutical product of Claim 30” with “The pharmaceutical product of claim 27”.
6. In claim 38, line 1, replace “The pharmaceutical product of Claim 37” with “The pharmaceutical product of claim 33”.
7. In claim 39, line 1, replace “The pharmaceutical product of Claim 37” with “The pharmaceutical product of claim 33”.
8. Delete claims 25, 26.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
1) Applicant’s amendment and arguments filed on 07/29/2022 have been considered and found persuasive. Upon further consideration the rejection of claims 27, 28-29, 30, 33, 34, 35-36, 40 under 35 U.S.C. 103 as being unpatentable over FDA Prescribing information on label for Akovaz, publ. 2016, pp. 1-8 (hereafter referred to as Akovaz, PTO-1449), in view of CORPHEDRA brochure (PTO-1449), and further in view of Soppimat et al. (US 2020/0315955, PTO-1449) is herein withdrawn.

2) The rejection of claims 21-24, 27-39, 40 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 35-50 of US Application No. 17/738,557 is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.

In light of the Applicant's amendment filed on 07/29/2022, claims 21-24, 27-29, 31-36, 38-40 are allowed and renumbered to claims 1-16.
The instant invention as defined by claims 21-24, 27-29, 31-36, 38-40 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627